ACCEPTED
                                                                                                         03-14-00413-CR
                                                                                                                4717955
                                                                                               THIRD COURT OF APPEALS
                                                                                                          AUSTIN, TEXAS
                                                                                                    3/31/2015 5:08:46 PM
                                                                                                       JEFFREY D. KYLE
                                                                                                                  CLERK




                               TONYA SPAETH AHLSCHWEDE                  FILED IN
                                        District Attorney        3rd COURT OF APPEALS
                                         nd
                                     452 Judicial District           AUSTIN, TEXAS
                 EDWARDS - KIMBLE - MASON - MENARD - McCULLOCH COUNTIES
                                                                 3/31/2015 5:08:46 PM
                                           PO Box 635
                                      Mason, Texas 76856           JEFFREY D. KYLE
                                         325-347-8400                    Clerk
                                    Facsimile: 325-347-8404
                                         tsa@452da.net

March 31, 2015

Court of Appeals
Third District of Texas
PO Box 12547
Austin, Texas 78711

RE: Court of Appeals Number 03-14-00413-CR
    Trial Court Case Number: 5797

Dear Mr. Kyle:

This letter is to confirm that our office is prepared to argue this case on April 9, 2015, at 8:30
a.m. in San Angelo. Assistant District Attorney Steve Lupton will be handling the oral
arguments.

Please let me know if you need any additional information. Thanks you.


                                                       Sincerely,

                                                       /s/ Tonya Spaeth Ahlschwede
                                                       Tonya Spaeth Ahlschwede
                                                       452nd Judicial District Attorney